Tilghman C. J.
This case arises under the act of 4-th April 1799 “ for offering compensation to the Pennsylvania claimants “ of certain lands within the seventeen townships in the county “ of Luzerne.” 4 St. Laws 400. The third section of this law enacts, that in case of disputes between the Pennsylvania claimants, (before the issuing of the certificates in pursuance of the act) such disputes shall be decided by the board of property according to the general usage; provided that their decision shall not prevent the party against whom it is made, from prosecuting his claim in the courts of law as usual, and in case of an appeal from the decision, the certificates shall not issue till the dispute shall be decided.
There was a dispute before the board of property, between Alexander Hunter and the representatives of William MCord deceased plaintiffs, and the administrator of James Moore defendant. The board decided in favour of the defendant, and dismissed the caveat of the plaintiffs. The party against whom the decision was made, entered an appeal to the Court of- Common Pleas of Lancaster county, which was removed to the Circuit Court of the same county. On the other hand, the administrator of Moore has applied to this court for a mandamus, to compel the officers of the land office to issue a ticket to him, by which *326be may be enabled to receive from the Commonwealth the wb°^e money at which the land was valued. We are now to decide on the appeal and the mandamus. I think it very clear that the appeal must be dismissed; there is no law or precedent authorizing an appeal from the board of property to the Court of Common Pleas of any county. The only mode of appeal is by bringing an action at law. But in the present case there is great difficulty in bringing an action. The party against whom the board of property decided, cannot bring an ejectment, because he has released his title to the Commonwealth. Neither can he bring an action for money received by his adversary for his use, because no money has yet been received. Under these circumstances I do not think it right to issue a mandamus. The appeal being dismissed, the board of property are at liberty to act according to their discretion. And I should think it no abuse of that discretion, if they were to say, that inasmuch as it was the clear intent of the legislature that no money should be paid, till the party against whom they decided had an opportunity of a trial in nature of an appeal, and as such trial cannot be had unless the parties by mutual consent agree upon some mode of bringing the matter before a court of law, they will withhold the ticket until the administrator of James Moore consents to put the matter in train for a speedy decision. If after this intimation, any affectation of delay should be manifested by the party against whom the board have decided, a ticket might be issued to Moore immediately.
Yeates J.
The proviso in the third section of the act of 4th April 1799 is involved in great obscurity, from its not prescribing the mode of appeal from the decision of the board of property. I am strongly inclined to believe that it must be by action at law. But in what form? The. Pennsylvania claimant must release to the state before he can be entitled to compensation; and when he is divested of his title, he cannot support ejectment. The words are, “ the certificates shall not issue un- “ til the dispute shall be decided.” Until the money is paid, I do not see what kind of personal action can be maintained.
The board of property are to decide in case of disputes between Pennsylvania claimants, according to the general usage. They seem to have done so in the present case. The appeal must be dismissed as irregularly made to the Common Pleas *327of Lancaster county. But if Alexander Hunter and John Cook are willing to institute a suit to try their right, I do not see how the certificate can be issued until that matter is settled. It will be found the interest of all parties to agree on some amicable mode of deciding the dispute. The motion for a mandamus as to the ticket must be denied, as it goes to the Comptroller and Register General.
Smith J. was not present at the argument.
Buackenuidge J. concurred.
Appeal dismissed, and Rule discharged.